Exhibit 10.1

[g67991keimage002.jpg]

 

March 17, 2005

 

 

Robert A. Eckel

3 Seminole Circle

Andover, Massachusetts 01810

 

SUBJECT:  Offer of Employment

 

Dear Bob:

 

On behalf of Digimarc Corporation (the “Company”), I am pleased to confirm our
offer of employment for the position of President, Digimarc ID Systems, LLC.
 You will report to Bruce Davis, Chairman and Chief Executive Officers of the
Company.  Your job duties may, of course, evolve and change with time, as the
Company’s needs change.

 

The following summarizes the benefits and terms relating to this offer.

 

Your initial compensation will consist of a base salary of $270,000 per year,
payable bi-weekly.   In addition, we will provide you a sign-on bonus of
$50,000, payable 30 days after your start date.  You also will be eligible to
participate in Digimarc’s Discretionary Incentive Bonus Program.  You will be
eligible for a potential annual bonus of $120,000 and a peer performance bonus
of an additional $30,000 to be paid annually.  A portion of this bonus will be
guaranteed under the following circumstances.  If you begin employment on or
before May 2, 2005, the Company will guarantee $75,000 of the $90,000 prorated
incentive bonus for 2005.  Details of this bonus will be determined between you
and Bruce Davis no later than 60 days after your date of hire.

 

Provided you satisfy standard eligibility criteria, you will receive Company
health, dental, vision, short-term and long-term disability and life insurance,
and your dependents will receive Company health, vision, and dental insurance. 
There is an employee contribution to cover you and your dependents.  You will be
eligible to participate in the Digimarc 401(k) Plan on the first day of the
month following your date of hire.  Also, each year you will receive time off
for certain recognized holidays and 160 hours of flexible time off.  All Company
policies, including policies regarding medical coverage and other employee
benefits, may be amended by the Company from time to time or discontinued, in
the Company’s sole discretion.

 

Subject to your acceptance of this offer, and approval by the Compensation
Committee of the Board of Directors, you will receive a Stock Option to purchase
250,000 shares of Digimarc common stock, pursuant to the Digimarc Stock
Incentive Plan.  The option will be evidenced by a stock option agreement
between you and Digimarc which shall contain the terms and conditions of the
option, including but not limited to, the exercise price for shares purchased
under the option and the vesting schedule.

 

--------------------------------------------------------------------------------


 

The strike price is determined by the closing price of our stock on the
effective date of the grant made by the Compensation Committee (usually the date
of hire).  The new hire grant vest over four years.  Under the terms of our
plan, 25% of the grant vests one year from the initial date of grant, and then
vests daily in the amount of 1/1460 of the share each day for the next three
years, so that 100% of the initial grant will vest during the four year period.

 

The highly confidential nature of our business makes it necessary for Digimarc
to obtain a credit report, criminal background and reference check on all
prospective employees.  As such, this offer of employment is contingent upon
Digimarc completing these background checks.  You have already signed an
Authorization for Release of Information form, which will enable us to proceed
with the check.  Credit reports and criminal background checks are performed by
Premier Employment Screening Services, an outside agency.  Please note that a
“poor” credit history or criminal conviction will not necessarily act as a bar
to employment if Digimarc is satisfied that it will not affect performance on
the job.  We would anticipate completion of these reports five working days.

 

In addition, this offer is contingent successful upon your signing the following
forms:

 

Non-Disclosure/Non-Compete Agreement:  This document refers to the
non-disclosure of confidential information, ownership of inventions and a
non-compete agreement.  The Company requires all employees to sign this document
prior to employment.  This letter and the Non-Disclosure/Non-Compete constitute
the entire agreement between you and the Company and supersede and replace any
prior agreement either written or oral.

 

Employment Eligibility Verification Form (Form I-9): We are required by the
Immigration Reform and Control Act of 1986 to have this form completed and on
file for all Company employees.  The I-9 form will be included in your new hire
packet to be given to you at your new hire orientation.  Please bring the
appropriate eligibility documents mentioned in the I-9 with you on your start
date.

 

While it is our belief that our relationship will be a positive one, it is
appropriate to advise you that the Company is an “at-will” employer and does not
offer employment on a fixed-term basis and either you or the Company can
terminate it at any time and for any reason.  The representations in this letter
and from our meetings with you should not be construed in any manner as a
proposed contract for any fixed term.  Further, you will be expected to comply
with all rules, policies and procedures of the Company as they may be modified
from time to time and your failure to follow such rules, policies or procedures
could result in disciplinary action including termination of your employment.

 

Should you have any questions concerning any part of this offer letter, please
call me. Although we believe that the terms of this letter are consistent with
all applicable laws, we employ people in a number of different jurisdictions. To
the extent that any provision of this letter or the Employment Agreement
expressly conflicts with the local laws applicable to you, the terms of such
local law shall govern.   To confirm your acceptance of this offer, please sign
the original of this letter where indicated and return to me at my confidential
fax, 503.469.xxxx.

 

During the course of our discussions, we have referenced a number of employment
terms in a document entitled the Employment Offer Term Sheet.  That document is
appended to this letter, and will be deemed part of this offer of employment.

 

2

--------------------------------------------------------------------------------


 

No one has the power to modify these basic terms of your employment offer other
than the Chief Executive Officer of the Company and any such modification must
be in writing in order to be effective. We would anticipate your first day with
Digimarc to be on or before Monday, May 2, 2005.  This offer will expire on
Friday, April 8, 2005 at 3:00 PM (PST).

 

Let me close by affirming our belief that the skills and enthusiasm you bring to
the Company will be instrumental to our future success and we look forward to
welcoming you to Digimarc!

 

Sincerely,

 

Bruce Davis

CHAIRMAN AND CHIEF EXECUTIVE OFFICER

Digimarc Corporation

 

I accept Digimarc Corporation’s offer of employment under the terms outlined in
this letter.

 

/s/ Robert Eckel

 

 4/11/05

 

Name

Date

 

Attachment:

Employment Offer Term Sheet

 

3

--------------------------------------------------------------------------------